 In the Matter ofBENDIXAVIATION CORPORATION (ECLIPSE-PIONEERDIVISIONandAIRCRAFT WORKERSUNION OF NEW JERSEY, INC.IntheMatter of BENDIX AVIATION CORPORATIONECLIPSE-PIONEERDIVISIONandSPECIAL POLICE GUARDS' UNION,LOCAL No. 233f8,A. F. OFL.Cases Nos. 2-C-5685 and 2-C-5805, respectively.DecidedApril 12, 1946DECISIONANDORDEROn June 20, 1945, the Trial Examiner issued his Intermediate Reportin the above-entitled consolidated proceeding, finding that the respond-ent had engaged in and was engaging in certain unfair labor practices,and recommending that it cease and desist therefrom and take certainaffirmative action, as set forth in the copy of the Intermediate Reportattached hereto.The Trial Examiner also found that the respondent'saction in transferring five of its plant guards to different plants andshifts on November 12, 1944, was not an unfair labor practice and rec-ommended that the complaint be dismissed with respect thereto.Thereafter, the respondent and counsel for the Board filed exceptionsto the Intermediate Report and supporting briefs. Subsequent thereto,the respondent filed a motion to reopen the record for the purpose ofadducing evidence as to an agreement allegedly entered into betweenthe respondent and Police Guards' Union and, upon the receipt intothe record of such evidence, to dismiss the complaint.On January 31,1946, the Board directed that the record herein be reopened and theproceeding remanded to the Regional Director for the purpose of ad-ducing evidence as to the execution of the alleged agreement and theterms and conditions thereof.Thereafter, by a written stipulationwhich the Board has accepted in lieu of a further hearing, the partiesoffered into the record evidence that on July 11, 1945, the respondentand Police Guards' Union executed a collective bargainingagreementwith respect to the guards employed at the respondent's Eclipse-Pioneer Division.A copy of that agreement was annexed to and madepart of the stipulation.The parties stipulated further, that the evi-67 N. L. R. B, No. 39.692148-46-vol 67-20289 290DECISIONSOF NATIONAL LABOR RELATIONS BOARDdence as to the execution and the terms and conditions of the agreementwas offered subject to an objection by Aircraft Workers.The Air-craftWorkers' objection is hereby overruled; the stipulation of theparties and the evidence therein set forth are hereby made part of therecord herein.The respondent's motion to dismiss the complaint ishereby denied.The Board has reviewed the Trial Examiner's rulings made at thehearing and finds that no prejudicial error was committed.The rul-ings are hereby affirmed.The Board has considered the IntermediateReport, the exceptions and briefs, and the entire record in the case,and hereby adopts the findings, conclusions, and recommendations ofthe Trial Examiner with the additions and modifications hereinafterset forth.We find, in agreement with the Trial Examiner, that as a result of therespondent's action in transferring the plant guards to the hourly payroll, the guards were deprived of certain rights and benefits whichthey had enjoyed as salaried employees.'The respondent concedesthat as a result of its action the guards were deprived of certain rights,but it contends that they were compensated for such loss by the adjust-ment in their compensation when they were transferred to the hourlypay roll.The respondent further contends, in substance, that certainof the benefits which salaried employees received were not theirs asa matter of right but were "contingent on the discretion of the super-visor" and revokable at the will of the respondent and, therefore, thatthe loss of those benefits was "not in any real sense injurious to the[guards] ".We find no merit in these contentions. The evidenceestablishes that the adjustment in pay did not adequately compensatethe guards for the rights admittedly lost.Whether or not any of thebenefits were revokable at will or contingent upon the discretion of asupervisor, it is clear that as salaried employees the guards wereenjoying those benefits and had a present expectancy of future enjoy-ment thereof.2The respondent admits that it transferred the guards to the hourlypay roll because the guards had designated Police Guards' Union astheir bargaining representative ; it contends, however, that the transferwas not violative of the Act because it was motivated not by a desireto discourage the organizational activities of its employees, but by adesire to "prepare for collective bargaining with the selected bargain-ing representative."We find no merit in this contention.Admittedlythe transfer was made because the employees in the bargaining unit' In this connection,we find, contrary to the Trial Examiner,that the guards' right togroup insurance was in no way affected by the change in their status from salaried tohourly paid employees.The record reveals that,premiums and all other conditions beingequal, guards were eligible to the same amount of insurance whether they were salariedor hourly-paid employees.2Matter of General Motors Corporation,59 N. L. R. B. 1143, enforced as modified 150F. (2d) 201(C. C. A. 8). BENDIXAVIATION CORPORATION291had designated Police Guards' Union as their representative; absentthe designation, the transfer would not have been made.We aresatisfied and find that the respondent effected the transfer with anintent to discriminate in regard to terms and conditions of employment,thereby discouraging membership in Police Guards' Union; in anyevent, we find that the transfer was of such a character as to have anatural tendency to discourage union membership.3 It is plain, more-over, that the respondent's action tended to discourage membershipin Aircraft Workers no less than in Police Guards' Union. At thetime the guards were transferred to the hourly pay roll, Aircraft Work-ers was engaged in organizing other salaried employees in the respond-ent'sEclipse-Pioneer Division.The threat of a similar change intheir status was obvious.Indeed, the respondent asserts that its uni-lateral action with respect to the guards was taken pursuant to anestablished policy applicable to all its salaried employees.We find, in agreement with the Trial Examiner, that the respondent,by changing the status of its plant guards from that of salaried employ-ees to that of hourly paid employees, because they designated PoliceGuards' Union as their bargaining representative, discriminated inregard to the terms and conditions of their employment, thereby dis-couraging membership in Police Guards' Union and in Aircraft Work-ers, and interfered with, restrained, and coerced its employees in theexercise of the rights guaranteed in Section 7 of the Act.THE REMEDYHaving found that the respondent, by its conduct in changing thestatus of its guards from salaried to hourly paid employees, violatedthe Act, we shall order the respondent to cease and desist from suchconduct.We shall not, however, direct that the guards be restoredto a salaried status or that they be made whole for any losses whichthey may have suffered by reason of their transfer to the hourly payroll.As previously set forth, by a collective bargaining agreemententered into between the respondent and Police Guards' Union onJuly11, 1945, Police Guards' Union agreed that the respondent'splant guards shall be hourly paid employees.This agreement doesnot dissipate the respondent's unfair labor practices, nor does it in anymanner diminish the tendency of such conduct to discourage unionmembership.Nevertheless, in view of the agreement and under allthe circumstances of this case, we do not deem it necessary, in orderto effectuate the policies of the Act, to direct that the guards be re-stored to the salary pay roll or that they be made whole for any losseswhich they may have suffered by reason of their transfer to the hourlypay roll.3Matter of General Motors Corporation,cited,supra,footnote 2. 292DECISIONS OF NATIONALLABOR RELATIONS BOARDORDERUpon the entire record in the case, and pursuant to Section 10 (c)of the National Labor Relations Act, the National Labor RelationsBoard hereby orders that the respondent, Bendix Aviation Corpora-tion (Eclipse-Pioneer Division), at Teterboro and other places inNew Jersey, and its officers, agents, successors, and assigns shall :1.Cease and desist from discouraging membership in Special PoliceGuard' Union, Local No. 23318, A. F. of L., Aircraft Workers Unionof New Jersey, Inc., unaffiliated, or any other labor organization of itsemployees, by changing the status of its employees from that of sal-aried employees to that of hourly paid employees, or by otherwisechanging the status of its employees, because they have designateda representative for the purposes of collective bargaining.2.Take the following affirmative action which the Board finds willeffectuate the policies of the Act :(a)Post at its plants at Teterboro, Hackensack, Englewood, NorthBergen, East Orange, Little Falls, and Hawthorne, all in New Jersey,copies of the notice attached hereto and marked Appendix "A."Copies of said notice, to be furnished by the Regional Director forthe Second Region, shall, after being duly signed by the respondent'srepresentative, be posted by the respondent immediately upon receiptthereof, and maintained by it for sixty (60) consecutive days there-after in conspicuous places, including all places where notices toemployees are customarily posted.Reasonable steps shall be takenby the respondent to insure that said notices are not altered, defacedor covered by any other material;(b)Notify the Regional Director for the Second Region in writ-ing, within ten (10) days from the date of this Order, what stepsthe respondent has taken to comply herewith;AND IT IS FURTHER ORDERED that the complaint be, and it hereby is,dismissed insofar as it alleges that the respondent engaged in unfairlabor practices by transferring, on November 12, 1944, Floyd Potter,Joseph Sullivan, Philip McKee, John Houck, and David Folie, to dif-ferent plants and shifts.MR. GERARD D. REILLY took no part in the consideration of theabove Decision and Order.APPENDIX ANOTICE TO ALL EMPLOYEESPursant to a Decision and Order of the National Labor RelationsBoard, and in order to effectuate the policies of the National Labor Re-lationsAct, we hereby notify our employees that: BENDIX AVIATION CORPORATION293We will not discourage membership in Special Police Guards'Union, Local No. 23318, A. F. of L., Aircraft Workers Union ofNew Jersey, Inc., unaffiliated, or any other labor organization ofour employees, by changing the status of any of our employeesfrom that of salaried employees to that of hourly paid employees,or by otherwise changing their status, because they have desig-nated a representative for the purpose of collective bargaining.All our employees are free to become orremainmembers of the abovenamed unions or any other labororganization.BENDI%AVIATION CORPORATIONECLIPSE-PIONEER DIVISION),Employer.Dated ----------------By ---------------- ----------------(Representative)(Title)This noticemust remainposted for 60 days from the date hereof,and must not be altered, defaced, or covered by any othermaterial.INTERMEDIATE REPORTMr. Jerome I. Macht,for the Board.Messrs.Cassells, Potter and Bentley, by Mr. William H. King,of Chicago, Ill.,for the Respondent.Mr. Henry Mayer,byMr. Alexander Eltman,of New York, N. Y, for AircraftWorkers.STATEMENT OF THE CASEUpon charges duly filed by Aircraft Workers Union of New Jersey, Inc., un-affiliated, herein called Aircraft Workers, and by Special Police Guards' Union,Local No. 23318, A. F. of L., herein called Police Guards' Union, the National LaborRelationsBoard,herein called the Board, by the Regional Director for the SecondRegion(New York, New York), issued its complaint,' dated May3, 1945, againstBendix Aviation Corporation (Eclipse-Pioneer Division), Teterboro and otherplaces inNew Jersey, herein called the Respondent, alleging that the Respondenthad engaged in and was engaging in unfair labor practices affecting commerce,within the meaning of Section 8 (1) and (3) and Section 2 (6) and (7) of theNational Labor Relations Act, 49 Stat. 449, herein called the Act.Copies of thecomplaint, accompanied by notice of hearing thereon, were duly served upon theRespondent, Aircraft Workers, and Police Guards' Union.With respect to the unfair labor practices, the complaint, as amended duringthe hearing,'allegesin substance: (1) that during the period from November3 to 12, 1944, the Respondent, unilaterally and without prior consultation or col-lectivebargainingwith either Aircraft Workers or Police Guards' Union, changedthe status of its plant guards from salaried to hourly paid employees ; deprivedthem of their sick leave with pay, increased their hours of work, and decreasedthe amount of their vacations with pay ; transferred Floyd Potter, Joseph Sulli-van, Philip McKee, and John Houck from its Teterboro, New Jersey plant, andDavid Folie from its Hackensack, New Jersey plant, to other plants and to lessdesirable work-shifts than they formerly enjoyed, and thereafter refused to re-These two cases were consolidated by order of the Board,dated May 1, 1945.2Notice of intention to amend the complaint at the hearing,by adding subparagraphfta thereto,was duly served on the parties on May 14, 1945.The motion to amend by theBoard's counsel was granted by the Trial Examiner without objection,and an amendedcomplaint was received in evidence without objection. 294DECISIONS OF NATIONAL LABOR RELATIONS BOARDstore to the said employees all of the benefits that they previouly enjoyed,becausethey joined and assisted Aircraft Workers and/or Police Guards' Union, andengaged inother concerted activities for the purposes of collectivebargainingor other mutual aid or protection ; and (2) by the aforesaid acts, the Respondentinterfered with,restrained,and coerced its employees in the exercise of the rightsguaranteed in Section 7 of the Act.On May 21, 1945, the Respondent filed its answers admitting 6ertain allegationsof the complaint in respect to the character and operations of its business.Alsothat on or about November 3, 1944, the method of payment of its plant guardswas changed from salary to hourly rate, without prior consultation or collectivebargaining with either Aircraft Workers or Police Guards' Union, and thatthis method of payment has not been changed back from hourly rate to salary,but denying the commission of any unfair labor practices as alleged in the com-plaint.Pursuant to notice, a hearing was held at New York, New York, on May 25and 26, 1945, before the undersigned, W. P. Webb, the Trial Examiner dulydesignated by the Chief Trial Examiner. The Board, the Respondent, and AircraftWorkers were represented by counsel and participated in the bearing qFullopportunity to be heard, to examine and cross-examine witnesses, and to introduceevidence bearing on the issues was affordedall parties.At the beginning of the hearing, the Respondent's counsel moved separately todismiss the original complaint in respect to both cases, on the grounds (1) thatAircraft Workers has no interest in the proceedings, and (2) that Police Guards'Union bargained with the Respondent during the period from November 2, 1944,the date on which it won a consent election, to March 24, 1945, the date on whichit filed charges against the Respondent without protesting against the change ofthe plant guards from salary to hourly rate, which occurred on November 3, 1944.Both motions were denied by the Trial Examiner.At the conclusion of the Board's case, Board's counsel moved to conform thepleadings to the proof in respect to formal matters.The motion was grantedby the Trial Examiner, without objection.At the conclusion of the hearing, both the Board's counsel and the Respond-ent's counsel argued orally,on the record, before the Trial Examiner.A briefhas been received from the Respondent's counsel.Upon the entire record in the case and from his observation of thewitnesses,the undersigned makes the following:FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTThe Respondent, Bendix Aviation Corporation (Eclipse-Pioneer Division)is a Delaware corporation, having offices and places of business at the followingplaces in the State of New Jersey : Teterboro, Hackensack, Englewood, NorthBergen, East Orange, Little Falls, and Hawthorne, where it is engaged in themanufacture, sale and distribution of aircraft accessories and instruments, andrelated products.During the fiscal year ending May 1, 1945, the Respondentpurchased metals, steel bars, electric sheets, and other materials valued in excessof $1,000,000, of which approximately 75 percent was obtained outside of NewJersey.During the same period, the Respondent manufactured finished products3The Trial Examiner granted,without objection,the motion of the Respondent's counselto amend paragraph 3 of the Respondent's answer to include a denial of paragraph 6aof the amended complaint,but admitting that certain specific transfers of the guards weremade by the Respondent.*Police Guards'Union was not represented at the hearing. BENDIX AVIATION CORPORATION295valued in excess of $1,000,000, of which approximately 90 percent was sold anddistributed to points outside of New Jersey.The Respondent concedes that itis engaged in commerce within the meaning of the"Act'II.THE ORGANIZATIONS INVOLVEDAircraftWorkers Union of New Jersey, Inc., unaffiliated, and Special PoliceGuards' Union, Local No. 23318, A. F. of L., are labororganizations admittingto membership employees of the Respondent.III.THE UNFAIR LABOR PRACTICESA. The change in employment statusOn November 2, 1944, a consent election, pursuant to stipulation, was heldamong the Respondent's plant guards in the Eclipse-Pioneer Division to deter-mine whether these employees desired Aircraft Workers, Police Guards' Unionor neither to represent them.Police Guards' Union won the election,' and theparties were so notified on that day.On November 3, the next day after theelection, the Respondent notified all of the guards that they had been trans-ferred from salaried to hourly paid status.'This action was taken unilaterallyby the Respondent, without previous notice to, or consultation with, either PoliceGuards' Union or the employees involved.On November 4 Aircraft Workersfiled objections to the conduct of the election.On December 13 the RegionalDirector recommended to the Board that the objections be dismissed. On Jan-uary 18, 1945, the Board dismissed the objections and certified Police Guards'Union as the exclusive representative of the plant guard unit for the purposesof collectivebargainingwith respect to rates of pay, wages, hours of employ-ment, and other conditions of employment.Immediately after the Respondent had issued the above notice convertingthe guardsfrom salaried to hourly paid employees, John McEntee, businessrepresentative of Police Guards' Union, was informed by some ofthe guardsthat they objected to this change.McEntee immediately contacted DavidIrving, the Respondent's director of industrial relations in the Eclipse-PioneerDivision, and requested the reasons for the change. Irving replied that it wasthe Respondent's policy.McEntee then informed Irving that Police Guards'Union was the sole bargaining representative of these employees and requestedthat the Respondent restore them to their former salaried status. Irving re-plied that the Respondent was not required to negotiate with Police Guards'Union until it had been duly certified as the bargaining agent sThe Respondent concedes that the conversion of the guard unit from salariedto hourly paid employees was done because these employees had selected anddesignated a collective bargaining agent, and it seeks to justify this action on'The foregoing facts were alleged in the amended complaint and admitted by theRespondent.This proceeding is concerned only with the employees of the Respondent inthe Eclipse-Pioneer Division.'There were 92 eligible voters in the guard unit89 valid votes were cast, 50 forPoliceGuards Union, 36 for Aircraft Workers,and 3 for neither. There were nochallenged or void ballotsThis notice reads as follows :In accordance with a rearrangement of payrolls,all Police Guards are transferredas of November 3, 1944,from the nonexempt salaried payroll to the hourly payroll.At the timeof the transfer,individual pay rates have been adjusted to compensatefor the difference in vacation allowanceAs a result of the transfer, no employeewill be paid less money for the same amount of work.'The complaint does not allege a violation of Section 8 (5) of the Act. 296DECISIONSOF NATIONALLABOR RELATIONS BOARDthe ground that it was its "corporate policy", which it had followed since 1941In view of this position of the Respondent and the fact that no such conversionwould have been made if there had been no election and these employees had notdesignated a bargaining representative, a finding that the employees in theguard unit have been discriminated against by the Respondent because theyjoined and assisted a labor organization for their mutual aid and protection,becomes mandatory.The Respondent contends that the conversion had no substantial adverseeffect upon the rights, privileges, and benefits which these employees enjoyedprior to the conversion because their hourly rate of pay had been adjusted tocompensate for the difference in vacation allowance and 6 paid holidays, and asa result of the conversion, no employee would be paid less money for the sameamount of work.1P This contention is without merit.The record discloses andthe undersigned finds that, by the conversion, these employees were deprived ofsubstantialbenefits, both tangible and intangible, some of which were as follows :Vacation with pay:Salaried employees with one year or more of servicewere eligible for two weeks annual vacation with pay.Hourly paid em-ployees were eligible for annual vacations of only one week with pay. "Separation pay:Salaried employees with service of one year or morewere eligible for separation pay based upon a certain percentage of theirbase pay, upon recommendation of their supervisors.Hourly paid employeeswere not eligible for such payment.Sick leave pay:Salaried employees were eligible for sick leave, up to23 days a year with pay, calculated upon the basis of one day for eachmonth's service, provided it was approved by their supervisors.Hourly paidemployees were not eligible for any sick leave with pay.Retirement pay:Salaried employees, 35 years of age or over, with threeyears service whose base pay was at least $250.00 a month were eligible forparticipation in this plan.There was no retirement plan for hourly paidemployees.Holidays:Salaried employees were paid for all established holidays,whether they worked or not.Hourly paid employees were paid for holidaysonly when they worked.Group insurance:Both salaried and hourly paid employees could par-ticipate in the Respondent's group insurance plan, but some salaried em-ployees were eligible for more insurance than hourly paid employees.Payment for absent time:Salaried employees were paid for certain peri-ods of time that they were absent from work, such as reporting late forwork, and leaving before the shift ended, provided such absences wereapproved by their supervisors.Approval was usually given if the reasonsg The Respondent has made similar conversions,for the same reason,at Its ZenithCarburetor Division, Detroit, Michigan ; Metallurgical Department, South Bend,Indiana ;Philadelphia Division ; Pacific Division, North Hollywood, California ; and Illinois Division,Chicago, Illinois.These conversions were made unilaterally, without consultation orbargaining with the bargaining representatives concerned.M A. Heidt, the Respondent'sgeneral director of industrial relations, testified that, since 1941 it had been the policyand practice of the Respondent to convert salaried employees to hourly paid status when-ever they became members of a bargaining unit1sAccording to Palmert, the Respondent's wage and rate supervisor, a converting factorof 1 0442 was established for the purpose of reimbursing the guards for the loss of oneweek's vacation with pay and 6 holidays with pay, after they had been converted tohourly paid employees.11The Respondent and Aircraft Workers have a contract covering the hourly paidemployees.This contract provides for one week's vacation with pay to employees havingone to three years' service. BENDIX AVIATION CORPORATION297were satisfactory.There is no comparable policy for hourly paid em-ployees.Theywere paid only for the timetheyactually worked.With respect to theforegoing benefits and privileges,the Respondent con-tends thattheywere grantedat itsdiscretion,and thereforerevocable at itsoption, and therefore have no substantialvalue.The undersigned is not inaccordwith this theory,and findsthat they were as mucha part of the em-ployees' compensation for servicesrenderedas the.actual money paid to them.They werea partof theknown andestablished conditionsof employment, andof substantial pecuniaryand other value.There is no evidencein the recordto indicate any intention on the part of the Respondent to deprive othersalariedemployees of these benefits and privileges,so long asthey remainunorganized.The evidence is to the contrary.The guards were actually enjoying these bene-fits and privileges at the time they selected the Police Guards' Union to repre-sent them and they had "a present expectancy of future enjoyment of thosebenefits." "Thelosses, inthis respect, which were sustained by the guardswere due solely to the discriminatory and unilateral action of the Respondent.Upon the basis of the foregoing findings of fact and the entire record in the case,the undersigned concludes and finds that the Respondent, by unilateral actionand without the benefit of collective bargaining, converted all of its employeeswithin the guard unit from salaried to hourly paid employees, changed the termsand conditions of their employment, deprived them of rights, privileges and bene-fits previously enjoyed, and thereafter refused to restore these employees to theirformersalary status, because they joined and assisted Police Guards' Union anddesignatedit as their bargaining representative.The undersigned further findsthat by the aforesaid acts and conduct, the Respondent discriminated in regardto the hire and tenure of employment of its employees, discouragedmembershipin PoliceGuards' Union, and interfered with, restrained, and coerced its employeesin the exerciseof the rights guaranteed in Section 7 of the Act.B. Interference, restraint, and coercionThe Board contended that the action of the Respondent in converting the guardsfrom salaried to hourly paid employees immediately upon their designating abargaining representative, constituted a violation of the Act, not only in respectto the guards unit, but also with respect to the other salaried employees of theRespondent who were being organized by Aircraft Workers. According toA. R. Dufour, president of Aircraft Workers, in September 1944, at the request ofitgroup of the Respondent's salaried office employees, Aircraft Workers began acampaign to organize those employees into a separate unit from that of the guardunit.Circulars were distributed and efforts were made to secure signed authori-zation cards.These efforts were very successful until the conversion of theguards, after which, the employees lost interest in Aircraft Workers.Dufour'stestimony in this respect reads as follows :When the actual signing up began it went very rapidlyWe had very goodresults until the guards' election, and then it started dropping off.When Iinquired as to the reason for the slowing up of the applications, I got the samereport from all of the contacts that we had, that people were afraid that whathad happened to the guards would also happen to them . . .Knowing thatthe Board required a certain amount of applications, we made a very specialeffort to try to get the required amount, as we were asking for an election,and it was quite evident that the people were, let us say, very timid after thishappened about signing up, and I heard reports from various sources that"SeeMatter of General Motors Corporation,59 N L R B 1143. 298DECISIONSOF NATIONALLABOR RELATIONS BOARDsome of the company-minded individuals had been preaching along the linethat we had better look out or it would happen to them."The evidence is clear and the undersigned finds that the other salaried em-ployees of the Respondent had every reason to believe, and in fact did believe,that if they joined and assisted Aircraft Workers and selected it as their bar-gaining representative, the Respondent would follow its corporate policy andconvert them to hourly paid employees, as it had done with the guards. Theevidence supports the presumption that the Respondent would have done so.The undersigned concludes and finds that by converting the guards from sal-aried to hourly paid employees because they designated Police Guards' Unionas their bargaining representative, the Respondent also discouraged member-shipin Aircraft Workers, thereby interfering with, restraining, and coercing itsemployees in the exercise of the rights guaranteed in Section 7 of the Act.C The alleged discriminationThe amended complaint alleged in substance that on or about November 12,1944, the Respondent transferred guards Floyd Potter, Joseph Sullivan, PhilipMcKee, John Houck and David Folie to less desirable work shifts than theyhad formerly enjoyed, because they joined and assisted Police Guards' Union,thereby discriminating in regard to their hire and tenure of employment anddiscouraging membership in this labor organization, in violation of Section 7 ofthe Act" The undersigned finds no merit in this contention.On or about November 8, 1944, the Respondent issued a written order, effectiveNovember 12, 1944, transferring 13 guards and 1 sergeant to different plantsand/or shifts.16Some of the guards affected complained to McEntee, and thelatter immediately contactedWilliam H. Broderick, the Respondent's plant-protection manager, and requested that the guards be returned to their formerplants and shifts, until the matter could be adjusted by negotiations with PoliceGuards' Union.Broderick replied that the Respondent had the right to shiftthe guards around whenever it is desired. Later, in reply to a similar request ofMcEntee, Broderick promised to investigate the situation and said that anydeviation from the Respondent's policy would be corrected.No further actionwas taken by the Respondent.13This testimony was substantially corroborated by J. S. Jacobson,secretary of AircraftWorkers, and also by salaried employee,Harry R.Muller, who assisted Aircraft Workersin the organizational campaign.14The original complaint contained no such allegations."The order reads as follows:The following assignments shall be effective,Sunday November 12th 1944:Patrolman BentonfromEnglewood to 4-12 P Teterboro.Patrolman Wells from Englewood&Hackensack Relief to Englewood 4-12 P.Patrolman Potter from Teterboro 4-12 to Englewood 12-8 P.Patrolman Folie from Hackensack 12-8 P to Englewood & Hackensack Relief.Patrolman Houck from Teterboro 4-12 to Hackensack 12-8 P.Patrolman Laverty from Teterboro 12-8 to Little Falls 12-8 P.Patrolman Dorer from Little Falls 12-8 P to Little Falls & Hawthorne Relief.Patrolman Patterson from Little Falls & Hawthorne Relief to Teterboro 12-8 P.Patrolman Coleman from North Bergen 12-8 R to Teterboro 12-8 R.Patrolman McKee from Teterboro 12-8 R to North Bergen 12-8 R.Patrolman Sullivan from Teterboro 12-8 R to North Bergen 4-12 R.Patrolman Rossi from Teterboro 8-4 R to Teterboro 4-12 R.Patrolman Kendel from Teterboro 8-4 R to Teterboro 12-8 R.Sgt. Binder from Teterboro 8-4 to North Bergen 4-12.S.B.Huss,Chief of Plant Police.(Legend : 12 means midnight,P means permanent;R means rotating,) BENDIYAVIATIONCORPORATION299The evidence disclosed that the aforesaid five guards,together with three otherguards, were the most active in the organizational campaign of the Police GuardsUnionOnly two of the five guards mentioned in the amended complaint testi-fied at the instant hearing.According to Guard Sullivan his only complaint in respect to his transfer fromTeterboro to North Bergen was that while working at Teterboro he had tworiders in his motor car and, on that account, was able to purchase more gasoline,and he lost these two riders after the transfer.Sullivan's testimony in this re-spect reads as follows :I don't mind the shift I work, as far as rotating. If I could have a coupleof riders I could get gasoline. It is quite an expensive thing, you can't getgasoline . . . You must have riders toget gasoline.Sullivan admitted that after about 3 months he secured two other riders.Sullivan lived about half way between Teterboro and North Bergen.The work atNorth Bergen was the same as it was at Teterboro, except that the shift wasdifferent.Both were rotating shifts.According to Guard Potter, he lived about 4 miles from Teterboro and aboutthe same distance from Englewood.He had no particular objection to Engle-wood, but did not like the midnight to 8: 00 a. in. shift because it was difficult tosleep in the daytime.His testimony in this respect reads as follows :A permanent 12: 00 to 8: 00 shift is undesirable because you are workingnights and sleeping days, which is not any too pleasant, particularly in thesummertime when it is difficult to sleep in the daytime in the hot sun . . .I did used to be able to go out occasionally. I don't find it possible anymorebecause of these hours.Both Sullivan and Potter testified that they had been employed by the Re-spondent as guards for approximately 21/2 years at the Teterboro plant, and thisas the first time that they had been transferred to another plant.Also thatitwas customary for the guards to file applications with their superiors whenthey desired to be transferred from one plant to another and such applicationswere usually granted when there were vacancies in the plants desired.Accord-ing to Potter, this custom was not followed in one instance when there weresome lay-offs at North Bergen and it was necessary to fill the vacancies.The record disclosed that, at the time of the election, the Respondent operated7 different plants in New Jersey, which were served by approximately 92 guards,50 of whom voted for Police Guard's Union in the election. It is unlikely thatafter Pollee Guards' Union had won the election, the Respondent would haveselected these five particular guards out of this large unit for the purpose of dis-criminating against them because of their union activity, by changing them toother plants and shifts.The transfer order affected 13 guards and 1 sergeant, but.only 5 guards are complainants in this case and only 2 of those testified at thehearingGuard Patterson appears in the transfer order and the record showsthat he was equally as active in the organizational campaign of Police Guards'Union as were the five complainants.However, he is not included in the amendedcomplaint.The undersigned was not impressed with the reasons given by guardsSullivan and Potter for objecting to their transfers.When McEntee contactedBroderick and requested that the guards be returned to their former plants andshifts, the latter stated that he would investigate it and, if there had been anyviolation of the Respondent's policy, it would be corrected.The record showsthat there was a turn-over of five or six guards a month among the plants, whichnecessitated replacements and a certain number of shift and plant transfers. 300DECISIONSOF NATIONALLABOR RELATIONS BOARDThe undersigned concludes and finds from the entire record in the case thatFloyd Potter, Joseph Sullivan, Philip McKee, John Houck, mul David F41iewere, on November 12, 1944, transferred to different plants and shifts by theRespondent for reasons other than those alleged in the amended complaint, andthat by such transfers the Respondent has not engaged in any unfair laborpractice within the meaning of the Act.The record disclosed that up to about November 10, 1944, the guards hadbeen working 48 hours a week, thereby making 8 hours overtime each week attime and one half. On that date the Respondent reduced the working hoursthroughout the various plants and the guards were permitted to average only44 hours a week.One week they worked 48 hours and the next week 40 hours.This continued until about March 15, 1945, at which time they resumed the 48hour week each week. Also, prior to December 10, 1944, the guards had beenallowed 15 minutes a day at time and one half, as "line-up time" for the purposeof inspection, transmission of orders and going to and from their posts.Onthat date, the Respondent discontinued this practice.However, on March 26,1945, this "line-up time" was restored.The record shows and the undersigned finds that the aforesaid action wastaken by the Respondent for economic reasons.According to O'Donnell, per-sonnel director, this action was taken because it was necessary to reduce work-ing hours on account of "certain production changes in schedule," and that itaffected most of the salaried employees.O'Donnell's testimony with respect tothis reads as follows :Sometime during the month of December, I received permission from thearea director of the War-Manpower Commission in that area ; that is, inthe area of our plants in New Jersey to reduce the hours because of cer-tain production changes in schedule, the number of working hours. Thereduction was effected among most of the employees except the emergencyor exceptional cases including guards.The change in hours necessitated achange in shift for the guards to provide adequate transportation, so as aresult of the change effected by the director of the plant protection, therewas an interval or a period when this condition you refer to did exist andhad to exist because of the over-all cut in hours . . . Salaried workers, forinstance,wkre reduced to 44 hours a week or less, depending upon the jus-tification for their services, and many other departments including hourlyand salaried workers were reduced, principally the salaried workers.The undersigned accepts the Respondent's explanation of the temporary sus-pension of the 48-hour week and the "line-up time" and finds from the entirerecord in the case that by such action the Respondent has not engaged in anyunfair labor practices within the meaning of the Act.IV.THE EFFHCr OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Respondent set forth in Section III, above, occurring inconnection with the operations of the Respondent described in Section I, above,have a close, intimate, and substantial relation to trade, traffic, and commerceamong the several States, and tend to lead to labor disputes burdening.. and ob-structing commerce and the free flow of commerceV.THE REMEDYSince it has been foundthat theRespondent has engaged in and is engagingin unfair labor practices affecting commerce,itwill be recommended that it BENDIX AVIATION CORPORATION301cease anddesist therefrom and take certain affirmative action whichthe under-signed finds willeffectuatetye policiesof the Act.It has been found that the Respondent by transferring the plantguards froma salariedto an hourly status, thus depriving them of certain rights, privileges,or benefits,discriminated in regardto their terms and conditions of employment.Therefore in order to restore thestatus quoitwill be recommended that theRespondent restore these employees to the salaried pay roll and, in additionthereto, restore to them all the terms and conditions of employmentincludingrights, privileges or benefits in effect on November 2, 1944. It will be furtherrecommended that the Respondent make whole each of these employees, whowas transferred from the salaried pay roll to the hourly pay roll on November3, 1944, for any loss. if pay or other loss, if any (such as vacations, holidays, pay-ment for absent time, separation pay, etc.), which he has incurred as a resultof the Respondent's discrimination against him during the period from November3,1944. to the date that the Respondent restores him to his former salariedstatus.Upon the basis of the foregoing findings of fact and upon the entire record inthe case theundersignedmakes the following :CowcLtsioNs oB' LAW1AircraftWorkers Union of New Jersey, Inc, unaffiliated, and SpecialPolice Guards' Union, Local No. 23318, A F. of L., are labor organizations withinthe meaning of Section 2 (5) of the Act.2.By discriminating in regard to the hire, tenure, terms, and conditions ofemployment of its plant guards, thereby discouraging membership in SpecialPolice Guards' Union, Local No. 23318, A. F. of L., and Aircraft Workers Unionof New Jersey, Inc., the Respondent has engaged in and is engaging in unfairlabor practices within the meaning of Section 8 (3).3.By interfering with, restraining, and coercing its employees in the exerciseof the rights guaranteed in Section 7 of the Act, the Respondent has engaged inand is engaging in unfair labor practices within the meaning of Section 8 (1)of the Act.4.The aforesaid unfair labor practices are unfair labor practices affectingcommerce within the meaning of Section 2 (6) and (7) of the Act.5.The Respondent, by transferring Floyd Potter, Joseph Sullivan, PhilipMcKee, John Houck, and David Folie to different plants and shifts on November12, 1944, has not engaged in unfair labor practices, within the meaning ofSection 8 (3) of the Act.RECOMMENDATIONSUpon the basis of the above findings of fact and conclusions of law, the under-signed recommends that the Respondent, Bendix Aviation Corporation (Eclipse-Pioneer Division), at Teterboro and other places in New Jersey, its officers, agents,successors, and assigns shall :1Cease and desist from :(a)Discouraging membership in Special Police Guards' Union, Local No.23318, A. F of L., Aircraft Workers Union of New Jersey, Inc., or any other labororganization of its employees, by discriminating in regard to the hire or tenureof their employment or any term or condition of their employment :(b) In any other manner interfering with, restraining, or coercing its em-ployees in the exercise of the right to self-organization, to form labor organiza-tions, to join or assist Special Police Guards' Union, Local No. 23318, A. F. of L., 302DECISIONS OF NATIONAL LABOR RELATIONS BOARDand Aircraft Workers Union of New Jersey, Inc, unaffiliated, pr any other labororganization, to bargain collectively through representatives of their own choosingand to engage in concerted activities for the purpose of collective bargaining orother mutual aid or protection as guaranteed in Section 7 of the Act.2.Take the following affirmative action which the undersigned finds willeffectuate the policies of the Act :(a)Restore all plant guards to the salaried pay roll and to all the terms andconditions of employment, including all rights, privileges or benefits which werein effect on November 2, 1944;(b)Make whole all plant guards who were transferred from the salaried tothe hourly pay roll on November 3, 1944, for any loss of pay, or other loss, if any,(such as, but not limited to, vacations, holidays, payment for absent time, separa-tion pay, etc.) which they may have sustained as a result of the transfer to thehourly pay roll on November 3, 1944, to the date that the Respondent restoresthem to salaried status ;(c)Post at its plants at Teterboro, Hackensack, Englewood, North Bergen,East Orange, Little Falls, and Hawthorne, all in New Jersey, copies of the noticeattached hereto marked "Appendix A." Copies of said notice, to be furnished bythe Regional Director of the Second Region, shall, after being duly signed by theRespondent's representative, be posted by the Respondent immediately uponreceipt thereof, and maintained by it for sixty (60) consecutive days thereafterin conspicuous places, including all places where notices to employees are cus-tomarily posted.Reasonable steps shall be taken by the Respondent to insurethat said notices are not altered, defaced, or covered by any other material ;(d)Notify the Regional Director for the Second Region on or before ten (10)days from the date of the receipt of this Intermediate Report what steps theRespondent has taken to comply therewith.It is further recommended that unless on or before ten (10) days from the dateof the receipt of this Intermediate Report, the Respondent notifies said RegionalDirector in writing that it will comply with the foregoing recommendations, theNational Labor Relations Board issue an order requiring the Respondent to takethe action aforesaid.It is further recommended that the amended complaint, insofar as it alleges thatthe Respondent, by transferring Floyd Potter, Joseph Sullivan, Philip McKee,John Houck and David Folie, to different plants and shifts on November 12,1944, has discriminated against them in regard to the hire, tenure, terms orconditions of their employment, within the meaning of Section 8 (3) of the Act,be dismissed.As provided in Section 33 of Article II of the Rules and Regulations of theNational Labor Relations Board, Series 3, as amended, effective July 12, 1944,any party or counsel for the Board may within fifteen (15) days from the dateof the entry of the order transferring the case to the Board, pursuant to Section32 of Article II of said Rules and Regulations, file with the Board, RochambeauBuilding,Washington, 25, D. C. an original and four copies of a statement inwriting setting forth such exceptions to the Intermediate Report or to any otherpart of the record or proceeding (including rulings upon all motions or ob-jections) as he relies upon together with the original and four copies of a briefin support thereof.Immediately upon the filing of such statement of exceptions and/or brief, theparty or counsel for the Board filing the same shall serve a copy thereof uponeach of the other parties and shall file a copy with the Regional Director.Asfurther provided in said Section 33, should any party desire permission to argue BENDIX AVIATION CORPORATION303orally before the Board, request therefor must be made in writing to the Boardwithin ten (10) days from the date of the order transferring the case to the Board.W. P. WEBB,Trial Examiner.Dated June 20, 1945.APPENDIX ANOTICE TO ALL EMPLOYEESPursuant to the recommendations of a Trial Examiner of the National LaborRelations Board, and in order to effectuate the policies of the National LaborRelations Act, we hereby notify our employees that:We will not in any manner interfere with, restrain,or coerce our em-ployees in the exercise of their right to self-organization,to form labor or-ganizations,to join or assist Special Police Guards'Union, Local No. 23318,A. F. of L., and Aircraft Workers Union of New Jersey, Inc., or any otherlabor organization,to bargain collectively through representatives of theirown choosing,and to engage in concerted activities for the purpose of col-lective bargaining or other mutual aid or protection.We will restore all plant guards to the salaried pay roll and to all theterms and conditions of employment,including all rights,privileges, orbenefits which were in effect on November 2, 1944, without prejudice to anyseniority or other rights and privileges previously enjoyed, and make themwhole for any loss of pay, or other loss, if any,suffered as a result of thediscrimination.All our employees are free to become or remain members of the above-namedunions or any other labor organization.We will not discriminate in regard tohire or tenure of employment or any term or conditions of employment againstany employee because of membership in or activity on behalf of any such labororganizations.BENDIx AVIATION CORPORATION(ECLIPSE-PIONEER DIVISION),Employer.Dated --------------------By--------------------------------------(Representative)(Title)NOTE.-Any of the above-named employees presently serving in the ArmedForces of the United States will be offered full reinstatement upon application inaccordance with the Selective Service Act after discharge from the Armed Forces.This notice must remain posted for 60 days from the date hereof,and must nothe altered,defaced,or covered by any other material.